                                                                                                                           .

I   "' _,.,.,, ,, ._,,,,
    Ao 245B (Rev.·02/08/2019) Judgment in a Criminal Petty Case (Modified)                                            r=:LED                 Pagelofl        }(



                                            UNITED STATES DISTRICT COURT SEP                                                   oe 2019
                                                   SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                            CLE_RK. U.S. DISTRICT COURT
                                                                                                          SOUTHtRN DISTRICT 01' CALIFORNIA
                                  United States of America                          JUDGMEN1 .ffi'..A..CRI)VIINAL CASE:.:o.u;,v
                                             v.                                     (For Offenses Co_mmitted On or After November l, 1987)     "/?6-if---'


                            Juan Carlos Hernandez-Carranza                          Case Number: 3:19-mj-23671
                                                                                                                                                                  .
                                                                                   Brian J. White
                                                                                   Defendant's Attorney


    REGISTRATION NO. 88843298
    THE DEFENDANT:
     lZl pleaded guilty to count( s) 1 of Complaint
                                     -----'--------------------------
      •  was found guilty to count(s)
         after a plea of not guilty.
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                                                  .

    Title & Section                       Nature of Offense                                                           Count Number(s)
    8: 1325                               ILLEGAL ENTRY (Misdemeanor)                                                 l

      •        The defendant has been found not guilty on count( s)
                                                        -------------------
      •         C~unt(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term, of:

                                            TIME SERVED                      •    _ _ _ _ _ _ _ _ _ _ days

      lZl Assessment: $10 REMITTED lZl Fine: WAIVED
      lZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the defendant's possession at the time of arrest upon their deportation or removal.
      •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                                 Friday, September 6, 2019
                                                                                 Date of Imposition of Sentence
                                 .'I
                                ~. I,
                               f/
                              L-·1
    Received               ---------
                           DUSM                                                  HONORABLE MITCHELL D. DEMBIN
                                                                                 UNITED STATES MAGISTRATE JUDGE



    Clerk's Office Copy                                                                                                         3:19-mj-23671
